 Case 2:20-cv-11064-GCS-PTM ECF No. 4, PageID.23 Filed 01/27/21 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

RICHARD E. FISHER, # 273569,

                  Petitioner,                  Case Number: 2:20-CV-11064
                                               HON. GEORGE CARAM STEEH
      v.

WILLIS CHAPMAN,

                  Respondent.
                                     /

               OPINION AND ORDER DISMISSING PETITION
           FOR WRIT OF HABEAS CORPUS WITHOUT PREJUDICE
            AND DENYING A CERTIFICATE OF APPEALABILITY

I. Introduction

      Michigan prisoner Richard E. Fisher has filed a pro se petition for writ

of habeas corpus under 28 U.S.C. § 2241. (ECF No. 1.) He is presently

incarcerated at the Thumb Correctional Facility, serving a non-parolable life

sentence for first-degree murder, Mich. Comp. Laws § 750.316. People v.

Fisher, No. 217558, 2001 WL 8665313 (Mich. Ct. App. July 31, 2001).

Petitioner does not challenge the constitutionality of his murder conviction.

Instead, he argues that his continued confinement violates the Fifth and

Eighth Amendments because the risk of contracting Covid-19 in the prison

setting is particularly high. The Court dismisses the petition without

                                         -1-
 Case 2:20-cv-11064-GCS-PTM ECF No. 4, PageID.24 Filed 01/27/21 Page 2 of 7




prejudice, denies a certificate of appealability, and grants leave to proceed

in forma pauperis on appeal.

II. Discussion

      After the filing of a habeas petition, the Court must undertake a

preliminary review of the petition to determine whether “it plainly appears

from the face of the petition and any exhibits annexed to it that the

petitioner is not entitled to relief in the district court.” Rule 4, Rules

Governing § 2254 Cases; see also 28 U.S.C. § 2243. If, after preliminary

consideration, the Court determines that the petitioner is not entitled to

relief, the Court must summarily dismiss the petition. Id., Allen v. Perini,

424 F.2d 134, 141 (6th Cir. 1970) (district court has duty to “screen out”

petitions that lack merit on their face).

      It is well-settled that a state prisoner filing a petition for a writ of

habeas corpus must first exhaust available state court remedies. See

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (“[S]tate prisoners must

give the state courts one full opportunity to resolve any constitutional

issues by invoking one complete round of the State’s established appellate

review process.”). The claims must be “fairly presented” to the state

courts. McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000). A


                                         -2-
 Case 2:20-cv-11064-GCS-PTM ECF No. 4, PageID.25 Filed 01/27/21 Page 3 of 7




prisoner fairly presents his claims by asserting the factual and legal bases

for the claims in the state courts, id., and by raising them as federal

constitutional issues. Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir. 1984).

A Michigan prisoner must raise each issue he seeks to present in a federal

habeas proceeding to both the Michigan Court of Appeals and the

Michigan Supreme Court to satisfy the exhaustion requirement. Robinson

v. Horton, 950 F.3d 337, 343 (6th Cir. 2020). The burden is on the

petitioner to prove exhaustion. Rust v. Zent, 17 F.3d 155, 160 (6th Cir.

1994).

      Petitioner does not satisfy his burden. He neither alleges nor

establishes that he has exhausted available remedies in the state courts.

Petitioner has at least one available procedure by which to raise the issues

presented in his pleadings. For example, he may file a state habeas

petition because he seeks a determination on the legality of his continued

confinement. See Phillips v. Warden, State Prison of S. Mich., 396 N.W.2d

482, 486 (Mich. Ct. App. 1986). He may also seek relief, even release, by

civil action in state court for unconstitutional conditions of confinement.

See Kent Cty. Prosecutor v. Kent Cty. Sheriff, 409 N.W.2d 202, 208 (Mich.

1987) (“No one now doubts the authority of courts to order the release of


                                      -3-
 Case 2:20-cv-11064-GCS-PTM ECF No. 4, PageID.26 Filed 01/27/21 Page 4 of 7




prisoners confined under conditions violating their Eighth and Fourteenth

Amendment rights.”). See also Hurst v. Rewerts, No. 1:20-cv-680, 2020

WL 5200888, at *4 (W.D. Mich. Sept. 1, 2020) (dismissing petition on

exhaustion grounds, noting that relief may be available to petitioner by way

of a habeas corpus petition or civil action filed in the state court). Finally,

Michigan courts have shown a willingness to consider the Covid-19

pandemic and the need to mitigate the virus’s spread when making pretrial

and post-conviction confinement decisions. See People v. Chandler, 941

N.W.2d 920 (Mich. 2020) (holding that courts must consider “the public

health factors arising out of the present public health emergency to

mitigate the spread of COVID-19” when making pretrial detention

decisions); People v. Calloway, No. 349870, 2020 WL 4382790, at *4

(Mich. Ct. App. July 30, 2020) (holding that the requirement set forth in

Chandler applies to convicted prisoners).

      The Court notes that a petitioner’s failure to exhaust state court

remedies may be excused if “there is an absence of State corrective

process” or if “circumstances exist that render such process ineffective” to

protect his or her rights. 28 U.S.C. § 2254(b)(1)(B). Petitioner argues that

the exhaustion requirement should be excused given the “emergency


                                       -4-
 Case 2:20-cv-11064-GCS-PTM ECF No. 4, PageID.27 Filed 01/27/21 Page 5 of 7




nature of the COVID-19 crisis.” (ECF No. 1, PageID.12.) The Court

recognizes the devastating impact the Covid-19 pandemic has had,

including delaying some federal and state court proceedings, but there is

no indication that the pandemic has rendered the state court system

unable provide Petitioner relief. See, e.g., Money v. Pritzker, 2020 WL

1820660, *21 (N.D. Ill. April 10, 2020) (holding that exhaustion requirement

was not satisfied because petitioners had “not made a satisfactory showing

that the state court system was not every bit as available as the federal

courts, if not more so [to resolve emergency COVID-19 motion]”). While

Petitioner states that he tested positive for the virus in May 2020, he does

not allege facts showing that the prison failed to treat him, that his medical

needs were (or are) not being met, or that alternative incarceration or

release from custody is necessary at this time.

      Petitioner has not shown that relief for his claims is unavailable to

him in the Michigan courts. The petition, therefore, will be dismissed for

failure to satisfy the exhaustion requirement.

IV. Conclusion

      For the reasons stated, the Court concludes that Petitioner did not

exhaust available state court remedies before seeking federal habeas


                                      -5-
 Case 2:20-cv-11064-GCS-PTM ECF No. 4, PageID.28 Filed 01/27/21 Page 6 of 7




review. Accordingly, the Court DISMISSES WITHOUT PREJUDICE the

petition for a writ of habeas corpus.

      Before Petitioner may appeal this decision, a certificate of

appealability must issue. 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b).

A certificate of appealability may issue only if a petitioner makes “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). When a court denies relief on procedural grounds, a certificate

of appealability should issue if it is shown that jurists of reason would find it

debatable whether the petitioner states a valid claim of the denial of a

constitutional right, and that jurists of reason would find it debatable

whether the court was correct in its procedural ruling. Slack v. McDaniel,

529 U.S. 473, 484-85 (2000). Petitioner makes no such showing.

Accordingly, the Court DENIES a certificate of appealability.

      The Court GRANTS Petitioner leave to proceed in forma pauperis on

appeal as an appeal can be taken in good faith. See Fed. R. App. P.

24(a).

      SO ORDERED.

Dated: January 27, 2021
                                     s/George Caram Steeh
                                     GEORGE CARAM STEEH
                                     UNITED STATES DISTRICT JUDGE

                                        -6-
Case 2:20-cv-11064-GCS-PTM ECF No. 4, PageID.29 Filed 01/27/21 Page 7 of 7




                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
               January 27, 2021, by electronic and/or ordinary mail and also on
                  Richard E. Fisher #273569, Thumb Correctional Facility,
                        3225 John Conley Drive, Lapeer, MI 48446.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                           -7-
